UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2176


GERALD HENNEGHAN,

                  Plaintiff - Appellant,

             v.

SIGNET CONSTRUCTION COMPANY, LLC; SIGNET REALTY – BEALMONT
8&9, LLC; CH BUILDERS LLC; LOUIS J. CLEMENTE; MARK A. HIGGS;
JOHNNY D. MOSELEY; MARK A. BLANCHIETTI HOLLANDER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:06-cv-01443-LMB-BRP)


Submitted:    April 24, 2009                 Decided:   June 17, 2009


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Gerald Henneghan, Appellant Pro Se. Lauri E. Cleary, LERCH,
EARLY & BREWER, CHARTERED, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gerald Henneghan appeals the district court’s orders

dismissing his civil action and denying his motions to vacate,

for appointment of counsel, and for leave to file an amended

complaint.      We dismiss Henneghan’s appeal of two 2007 orders

dismissing his civil action for lack of jurisdiction because the

notice of appeal was not timely filed.              We affirm the district

court’s denial of Henneghan’s remaining motions.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               This appeal period

is “‘mandatory and jurisdictional.’”             Browder v. Dir., Dep’t of

Corr.,   434    U.S.    257,    264   (1978)    (quoting   United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).

              In this case, the district court attempted to reopen

the appeal period.         However, all the conditions set forth in

Fed. R. App. P. 4(a)(6) were not satisfied, in that the district

court made no finding as to prejudice, and Henneghan’s motion

was   filed    well    beyond   the   180-day    time   period.     Thus,    the

district court lacked jurisdiction to reopen the appeal period

and Henneghan’s appeal of the 2007 orders dismissing his civil

action must be dismissed for lack of jurisdiction.

                                        2
             Regarding the motion to vacate, motion for appointment

of counsel, and motion for leave to file an amended lawsuit out

of   time,   Henneghan      failed   to    challenge      the   district      court’s

reasons supporting the denial of relief.               Accordingly, Henneghan

has forfeited appellate review of those issues.                    See Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

             For    the   foregoing       reasons,   we    dismiss      Henneghan’s

appeal of the dismissal of his civil action.                       We affirm the

district court’s denial of Henneghan’s remaining motions.                         We

dispense     with    oral    argument      because     the      facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                           3